Citation Nr: 1147291	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence that is sufficient to reopen a claim for entitlement to basic eligibility for VA benefits has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is the surviving spouse of a deceased former Philippine service member (decedent) whom she claims had the requisite service to qualify for VA benefits.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  That September 2007 decision denied the reopening of the appellant's claim for VA benefits.

The appellant's claim that the decedent had the required military service to be eligible for VA benefits was originally denied by an RO determination issued in July 2003; the appellant was notified of her appeal rights in that letter, but she did not timely appeal the denial.  The July 2003 determination, therefore, represents the last final action on the merits of the claim of entitlement to basic eligibility for VA benefits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

The July 2003 determination also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board will consider whether any of the evidence submitted since the July 2003 denial constitutes new and material evidence.

In December 2008, the case was remanded for the RO to issue a Statement of the case (SOC).  The SOC was issued in May 2011, and the case has now been returned to the Board for appellate review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  The appellant's original claim for basic eligibility for VA benefits was denied in a July 2003 decision letter; the RO concluded that the decedent did not have the requisite qualifying service for purposes of VA benefits. 

2.  The evidence received since the RO's July 2003 decision letter, when considered by itself or in the context of the entire record, does not raise a reasonable possibility of substantiating the claim of basic eligibility for VA benefits. 


CONCLUSIONS OF LAW

1.  The July 2003 denial of entitlement to basic eligibility for VA benefits is a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the July 2003 denial is not new and material, and consequently does not serve to reopen the appellant's claim of entitlement to eligibility for VA benefits.  38 U.S.C.A. §§ 101, 107, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.1, 3.6, 3.40, 3.41, 3.203 (2011); Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this case, the claim was readjudicated in the May 2011 SOC after notice had been provided in September 2007, and March 2009 letters to the appellant.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the RO informed the appellant about what was needed to be eligible for basic entitlement to VA benefits in a letter issued in September 2007.  In addition, that letter and a March 2009 RO letter informed the appellant of what constitutes new and material evidence, why her claim had previously been denied, and what would be needed to reopen the claim.  The appellant was informed of the evidence and information needed to establish basic eligibility to VA benefits.  

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish basic entitlement to VA benefits.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case by way of a May 2011 SOC which was issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal, because any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the appellant's claims file.  She was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  In addition, the RO resubmitted the available information about the decedent to the National Personnel Records Center (NPRC) for a records search.  See Capellan v. Peake, 539 F.3d 1373, 1381-82(Fed. Cir. 2008)(pursuant to both 38 C.F.R. § 3.203(c) and VA's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  Therefore, there is no duty to assist or notify that is unmet.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court issued a decision which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include potential downstream issues such as degree of disability and effective date of the disability.  The RO advised the appellant of such information in a March 2008 letter.  Furthermore, as the appellant's claim is being denied, the questions of an appropriately assigned evaluation and the effective date for a grant of any benefits are not relevant.  Proceeding with this matter in its current procedural posture would not therefore inure to the appellant's prejudice.  

The appellant was informed as to the reason her claim had previously been denied; she was adequately advised of the bases for the previous denial to determine what evidence would be new and material to reopen her claim.  See Kent v. Nicholson, supra.  She was also afforded opportunities to submit evidence.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and any presumption of error as to the first element of VCAA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The New and Material Evidence Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant submitted her claim to reopen in July 2007.  The pertinent regulations require that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, supra.  

The July 2003 denial, the last time the basic eligibility for VA benefits claim was finally disallowed on any basis, is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the July 2003 denial.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its July 2003 denial included the appellant's May 2003 VA Form 21-534; the decedent's death certificate; certification from the General Headquarters of the Armed Forces of the Philippines dated October 14, 1990, April 12, 1999, December 27, 2001, and September 11, 2003; a third-party affidavit dated in April 1999; and the July 2003 response from NPRC about the decedent's claimed service.  The appellant also submitted various written statements in which she contended that the decedent was entitled to status as a veteran.

The July 2003 denial letter indicated that the appellant's claim was denied because there was no service department evidence that the decedent had any qualifying service as a member of the Commonwealth Army, the United States Armed Forces in the Far East (USAFFE), or recognized guerrilla service.  The July 2003 denial letter informed the appellant that the negative certification by the U.S. Department of the Army was binding on VA.

The appellant submitted a claim to reopen her basic eligibility for VA benefits connection claim in July 2007, when she submitted a VA Form 21-4138.  As basic eligibility for VA benefits had previously been denied because the there was no evidence of record to demonstrate that the decedent had any qualifying service that was certified by the service department, for new evidence to be material in this matter, it would have to tend to show that the decedent did have qualifying service.

The evidence submitted since the July 2003 RO denial includes a copy of a December 1953 letter from the United States Department indicating that the identified individual was entitled to a Bronze Star Medal for conduct during ground combat while assigned to an infantry unit of the Philippine Army.  However, the document has been altered to reflect the decedent's name; the Board notes that the decedent had heretofore been identified as a member of a field artillery unit and not an infantry unit.  The appellant also submitted a copy of a Army Separation Qualification Record (WD AGO Form 100) for someone other than the decedent with handwritten amendments about the decedent; duplicates of Philippine Army records for the appellant; third-party affidavits dated in December 2004, and July 2007; a service record from the General Headquarters of the Armed Forces of the Philippines dated in February 1977; responses from NPRC dated in January 2010, and December 2010; and numerous written statements from the appellant.

Eligibility for VA benefits is based on statutory and regulatory provisions, which define an individual's legal status as a veteran of active military service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a grant of VA benefits, a claimant must establish that he or she is a "veteran," defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 6 Vet. App. 196, 198 (1994).  Active military, naval, and air service includes active duty.  In turn, "active duty" is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such service, however, must be certified as qualifying by appropriate military authority.  38 C.F.R. § 3.203.  These regulations have their basis in statute, at 38 U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992) (upholding the constitutionality of 38 U.S.C. § 107(a), following the reasoning of the U.S. Court of Appeals for the District of Columbia Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

Service is included, for compensation, dependency and indemnity compensation, and burial allowance, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  Service as a guerrilla under the circumstances outlined in paragraph (d) of this section is also included.  Persons who served as guerrillas under a commissioned officer of the United States Army, Navy or Marine Corps, or under a commissioned officer of the Commonwealth Army recognized by and cooperating with the United States Forces are included.  Service as a guerrilla by a member of the Philippine Scouts or the Armed Forces of the United States is considered as service in his regular status.  The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces, or the Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if there is reason to believe that information provided to service department was erroneous, e.g., misspelled name, VA may be required to resubmit request for information to service department.).  Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the evidence reflects that the RO submitted two requests for information to the National Personnel Records Center (NPRC) in which it was noted that the decedent had reportedly served from under service number [redacted]from September 1941 to December 1945, along with variant spellings of the decedent's name.  NPRC reviewed the decedent's status and verified in January of 2010, and in December of 2010, that the decedent did not have any service as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Army.  No credible evidence from any official source has been submitted which contradicts that finding.  Findings by the United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the evidence must satisfy the requirements of 38 C.F.R. § 3.203, as provided herein.  In essence, it is the service department's determination of service that is binding upon the Board, and in this case that certification was negative.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits unless a United States service department documents or certifies their service, or, as in this case, the service department verifies the service of the party whose alleged service is the basis of the claim.  See Soria, 118 F. 3d at 749.  The evidence submitted by the appellant since the July 2003 denial does not include any unaltered service department document, and therefore, is insufficient to establish qualifying service for purposes of VA benefits.  38 C.F.R. § 3.203.

The evidence added to the record since July 2003 does not address or contradict the reasoning offered in support of the July 2003 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in July 2003. The newly received evidence merely demonstrates that the appellant continues to maintain that the decedent had qualifying military service sufficient for basic eligibility for VA benefits.  However, no service department evidence has been submitted to demonstrate that the decedent had qualifying service.  In fact, the NPRC again certified that the decedent did not have any qualifying service, and therefore, the evidence submitted since July 2003 is not material.

The Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the July 2003 denial does not provide relevant information as to the question of whether the decedent is entitled to the status of veteran for the purpose of VA benefits eligibility.  We recognize that the appellant may be eligible for benefits available from the Government of the Philippines, but that is not the same as eligibility for VA benefits.  No United States service department evidence confirming that the decedent had any recognized service has been received, before or since the July 2003 denial.  

For the reasons set forth above, none of the evidence added to the record since the July 2003 denial, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to basic eligibility for VA benefits.  Therefore, the July 2003 denial remains final, and the basic eligibility for VA benefits claim is not reopened.

			CONTINUED ON NEXT PAGE



ORDER

New and material evidence not having been submitted to reopen the claim of entitlement to basic eligibility for VA benefits, the appeal is denied.





____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


